872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ned Meryle HASKINS, Defendant-Appellant.
No. 88-5975.
United States Court of Appeals, Sixth Circuit.
April 26, 1989.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and GEORGE E. WOODS, District Judge*.

ORDER

2
This matter is before the court for sua sponte consideration of Haskins' appeal from the district court's denial of his motion to reduce his sentence filed pursuant to Fed.R.Crim.P. 35(b).  After the appeal was filed, Haskins was released from prison when the district court granted the government's motion and reduced Haskins' sentence to time-served.  Because Haskins has already obtained the relief he sought, this appeal is rendered moot.   See DeFunis v. Odegaard, 416 U.S. 312, 316-17 (1974) (per curiam).


3
Accordingly, this appeal is hereby dismissed as moot pursuant to Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation